Citation Nr: 1102911	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  02-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:    Daniel G. Krasnegor Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to 
May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2001 rating decision.  The Board denied the claims at 
issue in February 2006.  That decision was vacated by the U.S. 
Court of Appeals for Veterans Claims (Court).  The Board denied 
the appeal again in a July 2008 decision.  The Court vacated that 
decision in an April 2010 memorandum decision.  

The Board notes that in a letter in support of his claim, 
dated in June 2002, the Veteran indicated that his 
diabetes is related to Agent Orange exposure during 
service.  Because the requisite steps have not been 
performed in order to convey jurisdiction on the Board to 
adjudicate this matter, this issue is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran is a 
"combat veteran" as contemplated by 38 U.S.C.A. § 1154(b).

2.  The totality of the evidence, including the Veteran's 
numerous statements and testimony, fails to establish that the 
Veteran was involved in a jeep accident during his time in 
military service. 

3.  The credible evidence fails to link the Veteran's seizure 
disorder to his time in service.

3.  The credible evidence fails to link the Veteran's back 
disability to his time in service.

4.  The credible evidence fails to link the Veteran's heart 
condition to his time in service.

5.  The credible evidence fails to link the Veteran's ulcerative 
colitis to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a seizure disorder are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  Criteria for service connection for a lower back disorder are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  Criteria for service connection for a heart disorder are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).

4.  Criteria for service connection for ulcerative colitis are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.  Secondary service connection may be granted 
for a disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

In the case of any veteran who engaged in combat with the enemy 
in active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

38 U.S.C.A. § 1154(b) 

The Veteran contends he should be considered a combat Veteran, 
and that the provisions of 38 U.S.C.A. § 1154(b) should apply to 
him.  In support of this he asserts he served in combat in a 
hostile fire zone, and he received combat pay.  This is 
apparently offered to have VA accept his account of a jeep 
accident from which a number of his currently claimed 
disabilities are contended to have arisen.  

The terms of § 1154(b) does not define "engaged in combat."  
However, this may be proven by a variety of evidence, and is not 
necessarily determined simply by reference to the existence or 
nonexistence of certain awards or the veteran's military 
occupational specialty.  See Sizemore v. Principi, 18 Vet. App. 
264, 272 (2004); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Significantly, the determination of whether a veteran engaged in 
combat with the enemy is not governed by the specific evidentiary 
standards and procedures in section 1154(b), as these provisions 
only apply once combat service has been established.  See Cohen 
v. Brown, 10 Vet. App. 128, 146 (1997).  

Pursuant to VA General Counsel opinion, the phrase 'engaged in 
combat with the enemy' requires that a veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The VA General Counsel has explained that 
section 1154(b) requires that the veteran have actually 
participated in combat with the enemy and does not apply to 
veterans who merely served in a general "combat area" or 
"combat zone" but did not actually engage in combat with the 
enemy themselves.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 
2008).

The determination as to whether a veteran "engaged in combat 
with the enemy" necessarily must be made on a case-by-case 
basis.  Id.  The General Counsel pointed out that in many cases, 
no single item of evidence will be determinative of the issue, 
and it will be necessary to evaluate the evidence for and against 
the assertion that the veteran engaged in combat.  Specifically, 
VA will have to assess the credibility, probative value, and 
relative weight of each relevant item of evidence and to apply 
the benefit-of-the-doubt standard if the evidence is in 
equipoise.  

One means of establishing that a veteran engaged in combat is by 
evaluating any military citations a veteran may have received.  
In this case, a review of the Veteran's DD-214 shows that the 
Veteran did not serve in Vietnam during his period of service 
(1968 to 1970), but instead served in Korea.  The only medals 
conferred on him were the National Defense Service Medal and the 
Armed Forces Expeditionary Medal.  While the Board does not wish 
to diminish the significance of either medal, neither medal is 
specifically indicative of combat exposure.

The Court has stated that section 1154(b) does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (emphasis in 
original) (quoting Cohen, 10 Vet. App. at 146).  Viewed in the 
broader context of the Court's opinion, however, it is clear that 
this statement was intended to explain only that VA is not 
required to conclude that the veteran's own assertions are 
sufficient in themselves to establish that the veteran engaged in 
combat.  See VAOPGCPREC 12-99.  The Court made clear that VA 
cannot ignore a veteran's own assertions, but must evaluate them 
along with all other relevant evidence of record.  See Gaines, 
11 Vet. App. at 359. 

Additionally, the General Counsel has explained that "negative" 
evidence regarding the issue of whether a veteran engaged in 
combat will ordinarily consist of the veteran's service records 
and that, in some cases, those records will not affirmatively or 
conclusively establish that the veteran did not engage in combat.  
However, the absence from a veteran's service records of any 
ordinary indictors of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not actually 
engage in combat.  As such, records reasonably supporting such an 
inference may properly be considered "negative evidence" even 
though they do not affirmatively show that the veteran did not 
engage in combat, so long as the basis for drawing any such 
inference is clearly explained.  See VAOPGCPREC 12-99.  

The Veteran's personnel records have been reviewed, and show that 
the Veteran was reduced in rank from E-3 to E-2 in February 1970.  
In July 1969, the Veteran's conduct was found to be 
unsatisfactory and his efficiency to be only fair.  A psychiatric 
evaluation from March 1970 found that the Veteran had received 
two article 15s and had no respect for authority.  There is no 
indication anywhere in the personnel records that the Veteran was 
involved in a jeep accident or that he engaged in combat with the 
enemy. 

As noted above, the Veteran asserted that he received "combat 
pay" and personnel records do confirm that the Veteran received 
special pay for duty subject to hostile fire.  He was described 
as being posted as a sentinel on the perimeter of a guard post in 
the Demilitarized Zone of Korea, which was an area designated as 
authorizing entitlement o special pay for duty subject to hostile 
fire.  However, being potentially subject to hostile fire or 
payments for this potential does not describe an engagement with 
an enemy, or an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  Likewise, merely serving in a 
general "combat area" or "combat zone" is insufficient to 
warrant status as a "combat veteran" under 1154(b).  See 
VAOPGCPREC 12-99.  As such, while it is undisputed that the 
Veteran received special pay, this does not actually establish 
that he engaged in combat.  

The Board notes that the Court's 2010 memorandum decision 
discussed a three-part test for applying 1154(b) that was 
established in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
It is noted, however, that this test applies only once it has 
been determined that a veteran is actually a combat veteran.  
Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007).  In 
Collette, the appellant was already acknowledged to be a combat 
veteran as the evidence clearly showed that he had served on the 
front lines during the Korean War.  As such, the discussion in 
Collette was focused on how to apply 1154(b).  This case is much 
different in that before 1154(b) can be applied, it must first be 
determined that the Veteran is a "combat veteran."  

In Stone it was explained that while 1154(b) lowers the threshold 
for what is necessary for a combat veteran to prove an injury in 
service, it does not relax the standard for establishing that a 
veteran is a combat veteran.  See Stone 480, F.3d at 1113.  Stone 
made clear that the Board need not accept a veteran's statements 
as to combat exposure on their face; rather the Board must simply 
consider those statements.  Id. at 1114.

The appellant in Stone was very similar to the Veteran in this 
case in that VA did not consider either veteran to be a "combat 
veteran" under 1154(b).  In Stone, the appellant, who did not 
have any medals designating combat, sought to use only his own 
statements and post-service medical evidence to establish that he 
was a combat veteran; but the Federal Circuit found that it was 
permissible for the Board to conclude that the appellant's 
statements did not serve as a credible corroboration of his own 
allegations of in-service stressors.  As such, the result of 
Stone was that the appellant's testimony alone was insufficient 
to warrant designation as a "combat veteran." 

The case is no different here.  The Veteran has provided a number 
of statements about an alleged jeep accident caused by hitting a 
landmine as proof of combat.  As discussed below, however, the 
Board does not find the Veteran's statements to be credible; and 
because the Board does not find them credible, they cannot serve 
to establish that the Veteran is a "combat veteran" under 
1154(b).  

The Board has looked to the other evidence as discussed above, 
but the Veteran did not receive any medals that are indicative of 
combat, no entries in personnel records reflect he was engaged in 
combat, and while he did receive hostile duty pay, that fact does 
nothing more than suggest the potential for combat was greater 
for him than it would be for one not entitlement to such pay.  It 
does not otherwise support the conclusion that he was a "combat 
veteran."  The service medical records likewise, make no mention 
of any combat encounter by the Veteran.  

This absence of ordinary indictors of combat service may, as it 
does here, support a reasonable inference that the Veteran did 
not engage in combat.  See VAOPGCPREC 12-99.  As such, the Board 
concludes that the weight of the evidence is against a finding 
that the Veteran was a "combat veteran" under 1154(b), and 
there is no need to consider the three part test set out in 
Collette.  See Stone, 480 F.3d at 1113.  Given this threshold 
determination, the analysis must now shift to the Veteran's 
claims themselves to determine whether the criteria for service 
connection is met with regard to any of the four claims.

Credibility

In this case, the Veteran has provided medical nexus evidence 
linking several of his claimed disabilities directly and 
secondarily to an alleged jeep accident in service.  However, as 
has been mentioned, there is no evidence in either the Veteran's 
service treatment records or his service personnel records 
describing any jeep accident.  The only indication that a jeep 
accident occurred comes from the Veteran's statements (including 
the statements he made to various doctors).  As such, in order to 
adjudicate the Veteran's claim, a determination must be made as 
to the competency and credibility of his statements. 

The Veteran has asserted that he was involved in a jeep accident 
while in the service in Korea, which he believes was the cause of 
his current back disability and his seizure disorder.  He has 
also contended his colitis and heart condition are related his 
seizure disorder.

Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  A lay person may testify as to an incident or event 
that resulted in a physically observable injury.  Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  Additionally, while having 
an interest in the outcome of a proceeding "may affect the 
credibility of testimony, it does not affect competency to 
testify."  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report that he was involved in a jeep 
accident in service, since this observation does not require any 
specialized education, training, or experience.

However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must determine, as a question of fact, the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc.  The Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  Under the correct 
interpretation of the relevant statutory and regulatory 
provisions, however, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 
3d 1331, 1337 (2006).

The Veteran's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(finding that the weight and credibility of evidence "is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Veteran testified at a hearing before the RO in October 1999 
that he was involved in a jeep accident in late 1969 or early 
1970, in which his jeep struck a land mine in the demilitarized 
zone (DMZ) in Korea.  The Veteran indicated that as part of 3rd 
Bn 23rd Inf. 2nd Infantry Division he was on a reconnaissance 
patrol to observe the enemy when his unit was ambushed.  The 
Veteran stated that several men were wounded in the engagement; 
and in trying to escape the Veteran ran over a landmine in his 
jeep.  The Veteran reported that he was thrown in the air and 
then the jeep landed on top of him.  The Veteran indicated that 
he was unconscious for three days, and then was in and out of 
hospitals.  Specifically, the Veteran stated that he was 
hospitalized in Seoul Korea (at what the Veteran reported is now 
the 121st General Hospital).    

Service treatment records are void of any mention of any jeep 
accident.  Further, the Veteran's separation physical fails to 
note any jeep accident or hospitalization, and at that time the 
Veteran specifically denied any periods of unconsciousness.  He 
affirmatively indicated only that he had the mumps and a history 
of a head injury.  The mumps were noted to have produced no 
sequelae, and the head injury was in reference to when the 
Veteran was struck in the left orbital area with a blunt object 
when he was 14 years old.  

A mental evaluation in March 1970 was conducted to determine 
whether the Veteran was fit for retention in the military.  The 
Veteran was noted to have been a constant disciplinary problem 
having received two Article 15s in his company and six Article 
15s in his Battalion.  The Veteran was noted to have no respect 
for authority, to have a poor job performance, and to relate 
poorly to the other men in his unit.  The Veteran was also noted 
to verbalize mild paranoid ideation.  However, it was concluded 
that the Veteran did not have a physical or mental defect that 
warranted medical separation.  No mention of any "jeep 
accident" was made.

Following service, the Veteran was hospitalized at Hillside 
Hospital in July 1971.  In the discharge summary, the Veteran 
described an occasion when he had been dating a sergeant's 
girlfriend which led to a fight in which he struck the sergeant, 
and the only thing that prevented a court martial was the fact 
that he was friends with the colonel who got him off the hook.  
Nothing else was mentioned about the Veteran's time in service 
and nothing was specifically mentioned about any jeep accident.  
It was noted that the Veteran manifested a great deal of 
grandiosity and there was some delusional material present.  The 
Veteran was diagnosed with paranoid schizophrenia.  

In March 1973, the Veteran had a neuropsychiatric examination 
where it was noted that he had continued having psychiatric 
problems following service and was treated at various hospitals.  
The doctor found that the Veteran's memory and insight were 
impaired; and the Veteran admitted to having auditory 
hallucinations in the past.  Additionally, there was no mention 
of any jeep accident in service.  

The first mention of a jeep accident was in a November 1974 
letter from a private mental health doctor at St. Luke's Hospital 
where the Veteran was undergoing bi-weekly psychotherapy.  The 
doctor noted that the Veteran's psychotic episodes were 
characterized by feelings of violence in which the Veteran 
related to the constant fear and anxiety he felt while in the 
army.  It was noted that when the Veteran was in Korea he was 
placed, ill prepared, into a situation where he saw many deaths 
and injuries; and where he was quite seriously injured in an 
explosion in a mine field while driving a truck.  The doctor also 
reported that the Veteran had experienced the beginning of a 
psychotic decompensation when he started a job driving a truck 
for the first time since the army.  

In 1982, the Veteran wrote a letter to a member of Congress and 
indicated that he came down with a severe temperature and lost 
consciousness for three days.  The Veteran stated that at one 
point while ordered to drive a jeep for a sergeant, he was in 
such a bad accident that he had to be hospitalized in Seoul.

The Veteran underwent another mental evaluation in January 1982.  
The Veteran talked about serving in Vietnam, although there is no 
record of such.  The Veteran made no mention of any jeep 
accident, but he stated that he had contracted a 105 degree fever 
and was in a coma for three days.  The doctor indicated that the 
Veteran's prevailing ideation suggested long standing abnormality 
in his thought processes with a high level of schizoid 
sensitivity.  The chief schizoid defense appeared to be highly 
organized paranoid projections with associated partial reality 
distortions.

The Veteran testified at a hearing in August 1982 at which he 
reported going into a coma for three days because of illness and 
then having distorted perceptions following his return to 
consciousness.  The Veteran testified that he began having 
problems putting parts on radios and as punishment for a poor job 
performance, he was required to drive the communications officer 
across a bridge.  The Veteran specifically stated that "one time 
when I was driving for him, going to pick him up, I had a seizure 
and turned the jeep over, on top of myself."  The veteran 
reported that this occurred in 1969 and he stated that he was 
hospitalized for a single day in Korea, before being sent back to 
the infirmary where he was in bed for a week, and then on 
crutches for a while.  The Veteran also mentioned being part of a 
United Nations task force. 

In March 1999, the Veteran underwent a VA examination at which he 
reported that during combat when he was 17 years old, an incident 
occurred where his jeep was ambushed and blown up.  At a second 
VA examination the Veteran stated that while he was in the 
demilitarized zone in Korea his group was ambushed by a communist 
unit, and he reported running, but the only way that he could 
escape was by running into a mine field and he stated that a mine 
blew him into the air, along with a jeep.  He came to rest lying 
on his back with the jeep on top of him.  The Veteran stated that 
he was under the jeep for about three days before being found and 
he reported that he may or may not have been unconscious during 
that time.

While it was earlier determined that the Veteran is competent to 
report that he was in a jeep accident while in service, having 
reviewed the claims file, the Board concludes that the 
credibility of the Veteran's statements and testimony are 
irreparably undermined by the other evidence of record, such that 
his reports are not considered to have any probative evidentiary 
value.  

As recounted above, the Veteran gave at least three different 
accounts of the jeep accident with the causes ranging from an 
epileptic seizure to an ambush by communists.  The Veteran 
reported being hospitalized in Seoul, but no hospitalization 
records have been located.  In another account, the Veteran 
reported that he was hospitalized for one day and then 
transferred to the infirmary for a week and then he was on 
crutches.  However, there is no other evidence of any this.  

Thus, given the multiple versions of the jeep accident that the 
Veteran has presented over the years, combined with his medically 
reported reality distortions and delusions, together with the 
service records that contradict the medical history he now 
reports, the Board finds the Veteran's credibility is undermined 
to the point that it is insufficient to be given any probative 
evidentiary value.  Further, the Board finds insufficient 
evidence to conclude that the Veteran was involved in a jeep 
accident while in service.

Epilepsy

The Veteran contends that he developed epileptic seizures while 
in service.  He has advanced several theories for the causes of 
his seizures, including a jeep accident and a high fever which 
caused him to go into a coma for three days.  The Veteran has 
also suggested that while he was initially treated for a nervous 
condition, this was really a misdiagnosis, and he should have 
been diagnosed with epilepsy.  The Veteran indicated that the 
prescription of Phenobarbital in the year following discharge 
from service was proof that his seizure condition began while in 
service. 

Treatment records (such as a neurology consult in July 1998) 
clearly show a current seizure disorder. 

However, service medical records fail to show any treatment for 
epilepsy or seizures.  The Veteran's separation physical did not 
note any seizures, and the Veteran specifically denied having 
ever had epilepsy or fits on his medical history survey that he 
completed at the time of separation.  The service medical records 
do show that the Veteran tested positive for mononucleosis while 
in service, but there is no evidence that he was ever in a coma. 

Service personnel records show that the Veteran was given an 
Article 15 punishment for falling asleep while on guard duty.  
The Veteran contends that this was actually a seizure which 
caused him to appear like he was sleeping.  However, no medical 
doctor has endorsed this theory.

Furthermore, following service, the evidence fails to show any 
complaints of, or treatment for seizures for a number of years.  
A hospitalization summary from Hillside Hospital in the summer of 
1971 failed to describe any seizures and the Veteran was 
diagnosed with schizophrenia.  At a VA neuropsychiatric 
examination in March 1973 the Veteran was again diagnosed with 
schizophrenia after complaining of nervousness, anxiety, 
vomiting, and depression; however, there was again no indication 
of any seizures.  Similarly, a letter in November 1974 from St. 
Luke's hospital, which described two several week 
hospitalizations of the Veteran in 1971 and 1972, indicated only 
that the Veteran was being treated for a personality disorder 
with periodic psychotic episodes, but again no seizures were 
described.

In January 1982, more than a decade after service, the veteran 
underwent a psychiatric and neurologic evaluation.  The Veteran 
reported having infectious mononucleosis with a 105 degree fever 
that caused him to go into a coma for three days.  The Veteran 
indicated that after regaining consciousness, he began to have 
episodes of partial loss of awareness, which he believes were 
temporal lobe seizures (although the doctor pointed out that no 
definitive diagnosis had been made).  The doctor pointed out that 
the Veteran had never undergone an electroencephalogram and had 
never been on any anticonvulsive medication.  He diagnosed the 
Veteran with chronic schizophrenia and with possible psychomotor 
epileptic seizures of uncertain etiology and he recommended 
additional testing to address the complaints of seizures.

In 1983, a VA psychiatrist asked the Veteran who had diagnosed 
him with temporal lobe epilepsy, and the Veteran replied that he 
had made the diagnosis himself.  The Veteran then complained that 
the doctors would not come out and say what he really had.  The 
Veteran reported that he was taking Dilantin for his seizures.

In June 1983, the Veteran's wife submitted a statement that she 
had witnessed the Veteran having seizures over the past couple 
months.

In March 1999, the Veteran underwent a VA neurology examination.  
The examiner diagnosed the Veteran with complex partial seizures 
that were suggestive of temporal lobe epilepsy.  However, after 
extensively reviewing the Veteran's medical records and listening 
to the Veteran and his wife, the examiner indicated that it did 
not appear that the Veteran's seizure disorder had its onset 
while he was in the service.  The examiner explained that in the 
decade of the 1970s after his discharge from service, all the 
medical records indicated that the Veteran had a psychiatric 
disorder, and it was not until the 1980s that the Veteran began 
having symptomatology consistent with a seizure disorder.  Thus, 
given the long latency period between the Veteran's time in 
service and the onset of his symptoms, the examiner found that 
the Veteran's seizure disorder was not related to his time in 
service.

The Veteran's private doctor who treated him from 1993 to 1997 
wrote a letter in December 1998 stating that the Veteran had 
several medical problems, including seizures, as a direct result 
of a traumatic head injury which occurred during service.  The 
doctor wrote a second letter in March 1999, opining that most of 
the Veteran's disabilities began in 1970 when he was involved in 
a jeep accident in service.

A medical opinion cannot be disregarded solely on the rationale 
that the medical opinion is based on a history provided by the 
veteran.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
However, a medical opinion premised upon an unsubstantiated 
account is of no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  While the Board must evaluate the credibility 
and weight of the history upon which the opinion is predicated, 
the Board may reject a medical opinion if the Board finds that 
other facts present in the record contradict the facts provided 
by the Veteran that formed the basis for the opinion.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).

In this case, the Board has concluded that a jeep accident did 
not occur, and therefore, the medical opinion based upon the jeep 
accident occurring is afforded no weight.

In May 2002, the Veteran's primary care provider opined that she 
was treating the Veteran for a seizure disorder and opined that 
it was possible that the Veteran's episodes of confusion and 
"bizarre behavior" could have been secondary to temporal lobe 
epilepsy.  However, the expression, "could be" in the context 
of a medical opinion is too speculative to provide the requisite 
nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

While the Veteran believes that his seizure disorder is related 
to his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his seizure 
disorder and his time in service.  
 
The Veteran's service medical records are silent for any seizures 
or treatment of seizures, and the veteran indicated "no" when 
asked if he had then, or had ever had, epilepsy or fits on his 
personal medical history survey in March 1970.  Additionally, the 
Veteran was not diagnosed with any seizures until 1982, more than 
a decade after his discharge from service, and the Board has 
found that the Veteran was not injured in a jeep accident while 
in service.  Additionally, a VA doctor, after examining the 
Veteran's case, opined that the Veteran's seizure disorder did 
not have its onset in service.

Given the passage of time between his discharge from service and 
his treatment for seizures, combined with the lack of a probative 
medical opinion of record connecting his seizure disorder with 
his time in service, the Board concludes that the greater weight 
of the evidence is against this claim.  Therefore, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Back Condition

The Veteran has asserted that he initially injured his back when 
a jeep he was riding in flipped over in service after striking a 
land mine.

Service medical records fail to show any treatment for a back 
condition; and, on his separation physical in March 1970, the 
Veteran's spine and other musculoskeletal were noted to be 
normal.  Additionally, the Veteran marked "no" when asked on 
his personal medical history survey in March 1970, if he had 
then, or had ever had, back trouble of any kind.  He also 
indicated that he had never had any illness or injury other than 
those already noted.  (Mumps and a head injury when he was 14.) 

On a VA examination in August 1973, the Veteran's musculoskeletal 
system was found to be normal, and treatment records fail to show 
any back injury for many years following service.

At a general medical examination in 1986, the Veteran reported 
that he was treated for a "disc injury" following a jeep 
accident.  The Veteran was diagnosed with discogenic disease by 
history, as the Veteran refused to have x-rays taken.

At a VA examination in March 1999, radiographic findings showed 
degenerative changes in the Veteran's lumbosacral spine with mild 
range of motion deficits and mild pain.  However, the examiner 
did not render an opinion as to the etiology of the back 
disability, although he did note the Veteran's accounts of an in-
service jeep accident.  

In December 1998 and March 1999, the Veteran's private doctor 
wrote letters indicating that most of the Veteran's disabilities 
began in 1970 when he was involved in a jeep accident in which he 
was thrown from the jeep and had the jeep land on top of him.  
She indicated that since that time the Veteran had had chronic 
back pain.  

As discussed above, the Board has concluded that the Veteran's 
testimony was not sufficiently credible as to the occurrence of a 
jeep accident; and the Board may reject a medical opinion if the 
Board finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The 
doctor in this case based her opinion on incredible testimony and 
therefore the conclusions she drew from this evidence will 
therefore not be given any weight.

Service medical records failed to show any complaints of or 
treatment for a back problem in service and an examination 
several years after service failed to diagnose any back problem.  
The Veteran's claims file is void of any evidence of a back 
disability for many years after he was discharged from service.  
While the Veteran believes that his current back condition is 
related to his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his back 
disability and his time in service; and without the opinion of 
his private doctor, which is based entirely on discredited 
evidence, there is no medical suggestion that the Veteran's back 
disability is related to his time in service. 
 
Under these circumstances, the criteria for service connection 
have not been met and the Veteran's claim is therefore denied.

Heart Condition

The Veteran has asserted that the tachycardia which he had in the 
early 1970s was a precursor to his current heart condition, 
paroxysmal atrial fibrillation.  

Service medical records fail to show any heart treatment while in 
service.  On the Veteran's separation physical in March 1970, his 
heart was found to be normal; and, on his personal medical 
history survey, the Veteran answered "no" when asked if he had 
then, or had ever had, shortness of breath, pain or pressure in 
his chest, palpitation or pounding heart, or high or low blood 
pressure.  X-rays of the Veteran's chest revealed his heart and 
lungs were found to be within normal limits in March 1970.  
Additionally, on a dental health survey in April 1970, the 
Veteran indicated "no" when asked if a physician had ever told 
him he had either heart trouble or high blood pressure.

Treatment records from May 1971 show that the Veteran presented 
for treatment complaining of trouble breathing, and was diagnosed 
with anxiety after an ECG was found to be within normal limits.  
The Veteran presented with shortness of breath and tachycardia in 
June 1971, and an impression of tachycardia secondary to anxiety 
was rendered.  

More recent VA treatment records show treatment for a heart 
condition.  In August 1990, a private doctor indicated that the 
Veteran had had recurrent atrial fibrillation which had begun 
three and a half years earlier, and he diagnosed the Veteran with 
paroxysmal atrial tachycardia and fibrillation with angina.  
However, the doctor did not indicate that he Veteran's heart 
condition was either related to or caused by his time in service.

In support of his contention, the Veteran submitted a letter from 
his primary care physician at the VA who indicated that the 
Veteran's report of palpitations in 1970 could be consistent with 
his current diagnosis of paroxysmal atrial fibrillation.  
However, the Board notes that "could be" in the context of a 
medical opinion is too speculative to provide the requisite 
nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Veteran was scheduled to undergo a VA examination to clarify 
his primary care physician's opinion, but he failed to show up 
for his appointment.  Nevertheless, the VA examiner reviewed the 
Veteran's file in March 2005 and found that there was nothing in 
the medical records to show that the Veteran had paroxysmal 
atrial fibrillation in May 1971 or prior.  The examiner did 
acknowledge he had no way of knowing if the records he reviewed 
were complete, such that evidence might exist that would alter 
his opinion.  He also acknowledged that paroxysmal atrial 
fibrillation in a young person with a normal heart might be 
minimally symptomatic such that it would not be brought to 
medical attention.  Nevertheless, the conclusion was he saw 
nothing to indicate paroxysmal atrial fibrillation in May 1971 or 
earlier.  

The Board notes that the Veteran in this case submitted various 
articles related to tachycardia and paroxysmal atrial 
fibrillation.  With regard to medical treatise evidence, the 
United States Court of Appeals for Veterans Claims (the Court) 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, 
however, the Veteran's treatise evidence was not accompanied by 
the opinion of any medical expert.  As such, the Board concludes 
that this information is insufficient to establish the required 
medical nexus opinion.

In December 1998, a private physician indicated that the 
Veteran's anti-seizure medication aggravated the Veteran's atrial 
arrhythmia.  However, as the Veteran's claim for service 
connection for a seizure disorder has been denied, the issue of 
whether the atrial arrhythmia is secondary to the seizure 
disorder is irrelevant for purposes of this appeal.

Under the foregoing circumstances, the Veteran's file lacks a 
medical opinion of record connecting his current heart condition 
to his time in service.  While the Veteran has asserted his 
belief that his heart condition began in service, lay testimony 
is not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the Veteran's claim is denied.

Ulcerative Colitis

In an August 1999 letter, the Veteran complained that a rating 
board indicated that his ulcerative colitis was completely 
controlled by witch hazel, and he again raised this concern at 
his RO hearing in October 1999.  This was interpreted to be an 
informal claim of entitlement to service connection for 
ulcerative colitis.  However, the competent, credible evidence 
fails to link the Veteran's ulcerative colitis to his time in 
service, or service connected disability.

Service medical records fail to show any treatment for ulcerative 
colitis, and the Veteran's separation physical in March 1970 made 
no mention of ulcerative colitis.  Additionally, on his personal 
medical history survey in March 1970, the Veteran indicated that 
he had never had any illness or injury other than those already 
noted on the survey.  Treatment records also fail to show any 
evidence of ulcerative colitis for many years following service.  

In 1998, a surgical report noted that the Veteran had a history 
of ulcerative colitis.

On a general VA examination in March 1999, the Veteran was 
diagnosed with ulcerative colitis by history.  However, the 
examiner noted that there was no evidence to confirm the 
Veteran's statements regarding his in-service injuries and a 
picture of symptom magnification emerged from the interview with 
the veteran and a review of his claims file.  The examiner did 
not provide an opinion as to the etiology of the ulcerative 
colitis.

In March 1999, the Veteran's private physician indicated that 
shortly after the Veteran's jeep accident he developed ulcerative 
colitis.  However, she failed to provide any rationale for her 
conclusion, and it appears to have been made based purely on the 
Veteran's reported history, as there is no indication that she 
ever reviewed the veteran's claims file.  Given the fact that the 
Veteran's testimony has not been found to be credible, the 
doctor's opinion that is based on that testimony is no given any 
weight. 

This physician also indicated the Veteran's seizure medications 
exacerbated the Veteran's colitis.  As he is not service 
connected for his seizures, however, this link between the two 
disabilities is not relevant for purposes of this appeal.  

In this case, there is no evidence of ulcerative colitis for many 
years following service, and no credible medical opinion has been 
submitted relating the Veteran's ulcerative colitis to his time 
in service.  

While the Veteran believes that his ulcerative colitis is related 
to his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Therefore, his opinion is 
insufficient to provide the requisite nexus between his 
ulcerative colitis and an event in service.  

The Veteran might be capable of providing lay statements as to 
the symptoms of ulcerative colitis as they are observable; 
however, the lack of any treatment for ulcerative colitis for 
many years after service, with no evidence of it in service, is 
taken in this case as strong evidence that the Veteran's 
ulcerative colitis did not begin during, nor was it caused by, 
his time in service.
 
As the criteria for service connection have not been met, the 
Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
In the present case, required notice was completed by a letter 
dated in April 2004, and any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006).

Numerous VA treatment records have been obtained.  Private 
treatment records were obtained from St. Vincent's Hospital, and 
records were sought from St. Luke's-Roosevelt Hospital Center, 
but VA was informed that the records had been destroyed.  Service 
medical and personnel records were also obtained, and a request 
was made to the National Personnel Records Center (NPRC) in an 
effort to locate records from the veteran's claimed treatment at 
an Army hospital in Korea, but no records were found.  The 
veteran was also scheduled for a VA examination of his paroxysmal 
atrial fibrillation, but he did not show up for his scheduled 
appointment; nevertheless, a VA examiner provided a medical 
opinion based on a review of the Veteran's records (the report of 
which has been associated with the claims file).  The Veteran was 
also provided with several additional VA examinations (the 
reports of which have also been associated with the claims file).  
The Veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined.

The Board finds the above VA examinations to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally reviewed the 
evidence of record, and provided the information necessary to 
evaluate his disability under the applicable criteria.  

 VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claims, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for seizures is denied.

Service connection for a chronic low back disorder is denied.

Service connection for a heart disorder is denied.

Service connection for ulcerative colitis is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


